          Case 2:18-cr-00759-CJC Document 78 Filed 11/28/18 Page 1 of 1 Page ID #:268

                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA

                                      CRIMINAL MINUTES - GENERAL

                                            *UNDER SEAL*

 Case No.           CR 18-00759-CJC-3                                                Date     November 28, 2018


 Present: The Honorable          CORMAC J. CARNEY, UNITED STATES DISTRICT JUDGE
 Interpreter       None
          Melissa Kunig                  Debbie Hino-Spaan                      David Ryan; George Pence
                Deputy Clerk              Court Reporter/Recorder                      Assistant U.S. Attorney



           U.S.A. v. Defendant(s):       Present   Cust   Bond         Attorneys for Defendants:      Present App. Ret.

3) Tyler Laube                             X         X              3) Jerome Haig (CJA)                 X        X


  PROCEEDINGS:                 DEFENDANT TYLER LAUBE’S APPLICATION FOR REVIEW OF
                               MAGISTRATE JUDGE'S DETENTION ORDER [69]


      Application hearing held. Pretrial Services Agent Erika Pimintel also present. For the
reasons stated on the record, the proceedings are ordered to be under seal as well as the
corresponding transcript until further order of the Court. The Court confers with counsel regarding
defendant’s application.

       After considering oral arguments made by all parties, the Court orders that the Application for
Reconsideration of Detention Order is hereby GRANTED. See separate bond paperwork for further
details.


                                                                                              0         :        30
                                                          Initials of Deputy Clerk       mku
cc: PSA
    USMS




CR-11 (10/08)                              CRIMINAL MINUTES - GENERAL                                            Page 1 of 1
